DETAILED ACTION
This Action is a response to the Request for Continued Examination received 8 September 2022. Claims 20 and 30-39 are amended; no claims are canceled or newly presented. Claims 20-39 remain pending for examination. In view of the amendments, the interpretations of claims 30-39 under 35 U.S.C. § 112(f) are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered.

Claim Objections
Claim 30 is objected to because of the following informalities: at lines 15-16, the claim as currently presented reads “a diagnostic service to apply the classifier a set of real-time features.” This should be modified to either “a diagnostic service to apply to the classifier a set of real-time features” or “a diagnostic service to apply the classifier to a set of real-time features,” or the like.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran et al., U.S. 2013/0305093 A1 (hereinafter referred to as “Jayachandran”) in view of Kayal et al., U.S. 10,684,940 B1 (hereinafter referred to as “Kayal”) and Sinha et al., U.S. 2019/0155682 A1 (hereinafter referred to as “Sinha”).

Regarding claim 20, Jayachandran teaches: A method for diagnosing a problem in an application, comprising: 
obtaining a set of real-time features sampled from the application when a set of real users of the application experienced the problem in the application (Jayachandran, e.g., ¶60, “Step 602 includes monitoring each virtual machine and physical server in the shared dynamic cloud environment for at least one metric … outputting a stream of data-points, each data-point being derived from a monitoring data time series …”); and 
obtaining a likely cause of the problem by applying the real-time features to a classifier pre-trained for recognizing a set of predetermined faults that pertain to resources underlying the application and that may occur in the application (Jayachandran, e.g., ¶63, “Step 608 includes classifying the event as a cloud-based anomaly or an application fault based on existing knowledge … matching the deviation from normal behavior with a fault signature when an event is generated, and further classifying the event if a match is found … ” See also, e.g., ¶¶36-37 and 41, describing training at least HMM models and further providing a supervised trained classifier for identifying known fault conditions. See also, e.g., ¶21, “monitoring data can include monitoring various system and application metrics such as central processing unit (CPU, memory utilization, cache hit/miss rate, disk read/write, network utilization, page faults … end-to-end latency, etc. …” and ¶46, “FIG. 2 is a table 202 illustrating example fault signature parameters … each fault has a characteristic signature and that signature can be expressed in terms of the metrics monitored”).
Jayachandran does not more particularly teach that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses including simulated user inputs were applied to the application and training features were sampled from the application in a development environment, the sampled features including resource information. However, Kayal does teach: [a classifier pre-trained] based on [[an]] a previous injection of a series of the predetermined faults into the application while a set of simulated user accesses providing at least simulated user inputs were applied to the application and while a set of training features for training the classifier were sampled from the application (Kayal, e.g., 4:21-42, “AI failure model agent 115 can automatically select and run certain stress, load1, and failure injection tests for the user computing device 202, referred to herein as ‘failure testing.’ … Each fault-injection test can be a targeted script, or other executable code, configured in a way to simulate specific actions on the host computing device (e.g., the computing device executing the microservice 110) …” See also, e.g., 6:14-38, “data collector 222 can store microservice and infrastructure code … test results data … failure model generator 224 can look at historical data in the data repository 230 to … build a failure model for the microservice and/or its infrastructure … model builder 227 can use historical data to build and refine the ML similarities detector 223.” See also, e.g., 12:9-26, “failure model can be visually represented as a graph with a prediction line and a point of failure due to a root cause … optionally an indication of a probability or likelihood of that failure occurring”)
 in a development environment (Kayal, e.g., 3:34-56, “interactions 100 between a user computing device 202 and an AI failure model agent 115 … a first user interface that enables the user to identify (for locally executing implementations of the AI failure model agent 115) … the file of executable code … interaction (1 can be a programmatic interaction as part of a software development and deployment system …” See also, e.g., 5:35-39, “It will be appreciated that in other implementations the AI failure model agent 115 can be installed locally on a user device 202, and thus some or all of the components of the computing system 200 may be incorporated into the user device 200.” Examiner’s note: the user is described at 2:36-40 as a “developer (or other user) who informs the agent of the code to be tested; as cited above, the AI failure model agent may be accessed via a development environment via an API or installed on the user (developer) computer. Accordingly, the processes of Kayal as cited may be part of a “development environment”), 
wherein the set of training features comprise training features for a plurality of different application resources (Kayal, e.g., 3:63-4:10, “failure model 105 specifies one or more possible real-world events … a corresponding performance impact on the microservice … and optionally a probability of that performance impact occurring. For example, a failure model can specify … <at 90% CPU usage, ability to take new requests is at 50% capacity> …” See also, e.g., 9:38-65, “failure model generator 224 can look at historical data in the data repository 230 … to determine what types of failures have been experienced by one or more other microservices of the type(s) … This can include analyzing key performance indicator (‘KPI’) and resource usage of these similar microservice under different traffic and load profiles to determine particular events that may cause particular performance issues with this microservice …”) for the purpose of generating a failure model that can be used as a similarities detector for comparing microservice faults and predicting the likelihood that a microservice will experience a particular fault or error condition based on previous results of testing similarly injected faults into similarly designed microservices, to provide a developer with a tool for evaluating and improving microservices under development (Kayal, e.g., 2:33-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran to provide that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses including simulated user inputs were applied to the application and training features were sampled from the application in a development environment, the sampled features including resource information because the disclosure of Kayal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses including simulated user inputs were applied to the application and training features were sampled from the application in a development environment, the sampled features including resource information for the purpose of generating a failure model that can be used as a similarities detector for comparing microservice faults and predicting the likelihood that a microservice will experience a particular fault or error condition based on previous results of testing similarly injected faults into similarly designed microservices, to provide a developer with a tool for evaluating and improving microservices under development (Kayal, e.g., 2:33-62).
Jayachandran in view of Kayal does not more particularly teach that the set of training features comprise training features for a plurality of different time windows. However, Sinha does teach: [wherein the set of training features comprise training features …] for a plurality of different time windows (Sinha, e.g., ¶44, “by utilizing the additional telemetry data, the system may be configured to utilize a machine learning model to classify device performance … measure device metrics including device workload, I/O size statistics, and I/O command latency statistics … Using the additional metrics … throughput or latency … a machine learning model receives a time series database of attributes and features … host software may periodically sample performance predicting device attributes … and stores the time series info in a database, while in other embodiments, the host software may utilize the rolling time window statistics … regression model may utilize the provided attributes as predictors … having a direct relationship with a performance level …” See also, e.g., Sinha, ¶45, “retrieved attributes and features may be used as input for a supervised machine learning model …” and Sinha, ¶46, “Each device may then be classified by the machine learning model into various performance groups …” Sinha describes the rolling time window statistics at ¶¶41-42, “a rolling time window comparison may be used for various device attributes … drives with increasing power consumption and temperature over a prolonged time window may have a higher incident of device failure … In various embodiments, the rolling time window accumulations of error and environmental information may be utilized to predict various device attributes and issues … Multiple rolling window accumulations may be configured to work in parallel and with multiple different time scales … the system may maintain timescale histories of accumulated values for later comparisons. For example, there may be an accumulator for each performance statistic, error statistic, and environmental statistic of interest …” Examiner’s note: the devices of Sinha would be mapped to the applications claimed, and the telemetry data to the training features; Sinha measures various resource and performance statistics, using rolling time windows of varying lengths and maintained over time, wherein the statistics are stored over time for use in future comparisons, such as in a supervised machine learning model used to predict future performance categories of still-running devices in real time) for the purpose of providing an advanced telemetry system utilizing a relatively small amount of persistent storage space to provide increased performance statistics that can be leveraged to better provision I/O resources and predict device failures (Sinha, e.g., ¶¶5-11, 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide that the set of training features comprise training features for a plurality of different time windows because the disclosure of Sinha shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide that the set of training features comprise training features for a plurality of different time windows for the purpose of providing an advanced telemetry system utilizing a relatively small amount of persistent storage space to provide increased performance statistics that can be leveraged to better provision I/O resources and predict device failures (Sinha, e.g., ¶¶5-11, 47).

Regarding claim 30, Jayachandran teaches: A computing system to diagnose a problem in (Jayachandran, e.g., ¶7, “a system for problem determination and diagnosis …”), the computing system comprising: 
	a storage device (Jayachandran, e.g., ¶7, “The system includes a memory …”);
	a hardware processor coupled with the storage device (Jayachandran, e.g., ¶7, “at least one processor coupled to the memory, and at least one distinct software module …”), the hardware processor and storage device to provide:
a classifier pre-trained to recognize pertain to resources underlying the application and that may occur in the application (Jayachandran, e.g., ¶63, “Step 608 includes classifying the event as a cloud-based anomaly or an application fault based on existing knowledge … matching the deviation from normal behavior with a fault signature when an event is generated, and further classifying the event if a match is found … ” See also, e.g., ¶¶36-37 and 41, describing training at least HMM models and further providing a supervised trained classifier for identifying known fault conditions. See also, e.g., ¶21, “monitoring data can include monitoring various system and application metrics such as central processing unit (CPU, memory utilization, cache hit/miss rate, disk read/write, network utilization, page faults … end-to-end latency, etc. …” and ¶46, “FIG. 2 is a table 202 illustrating example fault signature parameters … each fault has a characteristic signature and that signature can be expressed in terms of the metrics monitored”) …; and
a diagnostic service to apply (Jayachandran, e.g., e.g., ¶60, “Step 602 includes monitoring each virtual machine and physical server in the shared dynamic cloud environment for at least one metric … outputting a stream of data-points, each data-point being derived from a monitoring data time series …” See also, e.g., ¶63, “Step 608 includes classifying the event as a cloud-based anomaly or an application fault based on existing knowledge … matching the deviation from normal behavior with a fault signature when an event is generated, and further classifying the event if a match is found … ” See also, e.g., ¶¶36-37 and 41, describing training at least HMM models and further providing a supervised trained classifier for identifying known fault conditions. See also, e.g., ¶21, “monitoring data can include monitoring various system and application metrics such as central processing unit (CPU, memory utilization, cache hit/miss rate, disk read/write, network utilization, page faults … end-to-end latency, etc. …” and ¶46, “FIG. 2 is a table 202 illustrating example fault signature parameters … each fault has a characteristic signature and that signature can be expressed in terms of the metrics monitored”).
Jayachandran does not more particularly teach that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses including simulated user inputs were applied to the application and training features were sampled from the application in a development environment, the sampled features including resource information. However, Kayal does teach: [a classifier pre-trained] … based on an injection of a series of the predetermined faults into the application during a previous training while a set of simulated user accesses providing at least simulated user inputs were applied to the application and while a set of training features were sampled from the application (Kayal, e.g., 4:21-42, “AI failure model agent 115 can automatically select and run certain stress, load2, and failure injection tests for the user computing device 202, referred to herein as ‘failure testing.’ … Each fault-injection test can be a targeted script, or other executable code, configured in a way to simulate specific actions on the host computing device (e.g., the computing device executing the microservice 110) …” See also, e.g., 6:14-38, “data collector 222 can store microservice and infrastructure code … test results data … failure model generator 224 can look at historical data in the data repository 230 to … build a failure model for the microservice and/or its infrastructure … model builder 227 can use historical data to build and refine the ML similarities detector 223.” See also, e.g., 12:9-26, “failure model can be visually represented as a graph with a prediction line and a point of failure due to a root cause … optionally an indication of a probability or likelihood of that failure occurring”)
in a development environment (Kayal, e.g., 3:34-56, “interactions 100 between a user computing device 202 and an AI failure model agent 115 … a first user interface that enables the user to identify (for locally executing implementations of the AI failure model agent 115) … the file of executable code … interaction (1 can be a programmatic interaction as part of a software development and deployment system …” See also, e.g., 5:35-39, “It will be appreciated that in other implementations the AI failure model agent 115 can be installed locally on a user device 202, and thus some or all of the components of the computing system 200 may be incorporated into the user device 200.” Examiner’s note: the user is described at 2:36-40 as a “developer (or other user) who informs the agent of the code to be tested; as cited above, the AI failure model agent may be accessed via a development environment via an API or installed on the user (developer) computer. Accordingly, the processes of Kayal as cited may be part of a “development environment”),
wherein the set of training features comprise training features for a plurality of different application resources (Kayal, e.g., 3:63-4:10, “failure model 105 specifies one or more possible real-world events … a corresponding performance impact on the microservice … and optionally a probability of that performance impact occurring. For example, a failure model can specify … <at 90% CPU usage, ability to take new requests is at 50% capacity> …” See also, e.g., 9:38-65, “failure model generator 224 can look at historical data in the data repository 230 … to determine what types of failures have been experienced by one or more other microservices of the type(s) … This can include analyzing key performance indicator (‘KPI’) and resource usage of these similar microservice under different traffic and load profiles to determine particular events that may cause particular performance issues with this microservice …”) for the purpose of generating a failure model that can be used as a similarities detector for comparing microservice faults and predicting the likelihood that a microservice will experience a particular fault or error condition based on previous results of testing similarly injected faults into similarly designed microservices, to provide a developer with a tool for evaluating and improving microservices under development (Kayal, e.g., 2:33-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran to provide that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses including simulated user inputs were applied to the application and training features were sampled from the application in a development environment, the sampled features including resource information because the disclosure of Kayal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses including simulated user inputs were applied to the application and training features were sampled from the application in a development environment, the sampled features including resource information for the purpose of generating a failure model that can be used as a similarities detector for comparing microservice faults and predicting the likelihood that a microservice will experience a particular fault or error condition based on previous results of testing similarly injected faults into similarly designed microservices, to provide a developer with a tool for evaluating and improving microservices under development (Kayal, e.g., 2:33-62).
Jayachandran in view of Kayal does not more particularly teach that the set of training features comprise training features for a plurality of different time windows. However, Sinha does teach: [wherein the set of training features comprise training features …] for a plurality of different time windows (Sinha, e.g., ¶44, “by utilizing the additional telemetry data, the system may be configured to utilize a machine learning model to classify device performance … measure device metrics including device workload, I/O size statistics, and I/O command latency statistics … Using the additional metrics … throughput or latency … a machine learning model receives a time series database of attributes and features … host software may periodically sample performance predicting device attributes … and stores the time series info in a database, while in other embodiments, the host software may utilize the rolling time window statistics … regression model may utilize the provided attributes as predictors … having a direct relationship with a performance level …” See also, e.g., Sinha, ¶45, “retrieved attributes and features may be used as input for a supervised machine learning model …” and Sinha, ¶46, “Each device may then be classified by the machine learning model into various performance groups …” Sinha describes the rolling time window statistics at ¶¶41-42, “a rolling time window comparison may be used for various device attributes … drives with increasing power consumption and temperature over a prolonged time window may have a higher incident of device failure … In various embodiments, the rolling time window accumulations of error and environmental information may be utilized to predict various device attributes and issues … Multiple rolling window accumulations may be configured to work in parallel and with multiple different time scales … the system may maintain timescale histories of accumulated values for later comparisons. For example, there may be an accumulator for each performance statistic, error statistic, and environmental statistic of interest …” Examiner’s note: the devices of Sinha would be mapped to the applications claimed, and the telemetry data to the training features; Sinha measures various resource and performance statistics, using rolling time windows of varying lengths and maintained over time, wherein the statistics are stored over time for use in future comparisons, such as in a supervised machine learning model used to predict future performance categories of still-running devices in real time) for the purpose of providing an advanced telemetry system utilizing a relatively small amount of persistent storage space to provide increased performance statistics that can be leveraged to better provision I/O resources and predict device failures (Sinha, e.g., ¶¶5-11, 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide that the set of training features comprise training features for a plurality of different time windows because the disclosure of Sinha shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide that the set of training features comprise training features for a plurality of different time windows for the purpose of providing an advanced telemetry system utilizing a relatively small amount of persistent storage space to provide increased performance statistics that can be leveraged to better provision I/O resources and predict device failures (Sinha, e.g., ¶¶5-11, 47).

Claims 21-22 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal and Sinha, and in further view of Lekivetz et al., U.S. 10,338,993 B1 (hereinafter referred to as “Lekivetz”).

Regarding claim 21, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal and Sinha does not teach generating a list of one or more of the predetermined faults having highest correlations to the real-time features of the problem. However, Lekivetz does teach: generating a list of one or more of the predetermined faults having highest correlations to the [real-time] features of the problem (Lekivetz, e.g., F1G. 19, e.g., element 1922, disclosing a list of predetermined faults having a highest correlation based on the model. See also, e.g., 40:36-38, “FIG. 19 shows an example graphical user interface for displaying an indication of the most likely potential cause for the potential failure of complex system 1800 …” See further, e.g., 41:11-42, describing how the complex system may be tested; and 41:42-42:3, “a graphical user interface 1920 displays an indication 1922 for the most likely potential cause 1922 for a potential failure of the complex system 1800 … the indication 1922 is part of an ordered ranking 1924 of combinations for further testing of the system …  the [GUI] displays a single most likely potential cause a particular number of causes, or particular tiers of causes …” Examiner’s note: see generally also FIG. 14 and 32:13-49, describing a process by which cause indicators representing the likelihood that a condition or combination of conditions caused a particular failure, and FIGs. 16A-17G and 34:11-40:11, describing more specifically the statistical methods for deriving the likelihoods. Further note: the GUI display and in particular 1922 displays a list; that the potential faults are pre-determined is indicated by element 1910 wherein particular categorical factors are identified for analysis. A correlation3 may mean a relation existing between phenomena or things which tend to vary, be associated, or occur together in a way not expected on the basis of chance alone. A degree of likelihood, therefore, is consistent with a correlation, and a display of a most likely cause, or a list of potential causes in order, represents a ranked list of the conditions (faults) having the highest correlations. Finally, that the comparison is made based on real-time features is disclosed by citation to Jayachandran above) for the purpose of providing an output indicating a most likely fault for an application (Lekivetz, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal and Sinha to provide for generating a list of one or more of the predetermined faults having highest correlations to the real-time features of the problem because the disclosure of Lekivetz shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for generating a list of one or more of the predetermined faults having highest correlations to the real-time features of the problem for the purpose of providing an output indicating a most likely fault for an application (Lekivetz, Id.).

Regarding claim 22, the rejection of claim 21 is incorporated, and Lekivetz further teaches: determining a respective confidence indicator for each predetermined fault on the list (Lekivetz, e.g., F1G. 19, e.g., element 1922, disclosing a list of predetermined faults having a highest correlation based on the model. See also, e.g., 40:36-38, “FIG. 19 shows an example graphical user interface for displaying an indication of the most likely potential cause for the potential failure of complex system 1800 …” See further, e.g., 41:11-42, describing how the complex system may be tested; and 41:42-42:3, “a graphical user interface 1920 displays an indication 1922 for the most likely potential cause 1922 for a potential failure of the complex system 1800 … the indication 1922 is part of an ordered ranking 1924 of combinations for further testing of the system …  the [GUI] displays a single most likely potential cause a particular number of causes, or particular tiers of causes …” Examiner’s note: see generally also FIG. 14 and 32:13-49, describing a process by which cause indicators representing the likelihood that a condition or combination of conditions caused a particular failure, and FIGs. 16A-17G and 34:11-40:11, describing more specifically the statistical methods for deriving the likelihoods. Further note: the GUI display and in particular 1922 displays a list; that the potential faults are pre-determined is indicated by element 1910 wherein particular categorical factors are identified for analysis. A correlation4 may mean a relation existing between phenomena or things which tend to vary, be associated, or occur together in a way not expected on the basis of chance alone. A degree of likelihood, therefore, is consistent with a correlation, and a display of a most likely cause, or a list of potential causes in order, represents a ranked list of the conditions (faults) having the highest correlations. Sorting the list by category (i.e., most likely, second most likely, third most likely), represents a confidence indicator pertaining to the determined correlations (likelihoods) that a particular condition (fault) resulted in the error).

Claims 31-32 are rejected for the reasons given in the rejections of claims 21-22 above.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal and Sinha, and in further view of Pandey, Panjal, “Data Preprocessing: Concepts”, Towards Data Science, 25 November 2019, last retrieved from https://towardsdatascience.com/data-preprocessing-concepts-fa946d11c825 on 19 November 2021 (hereinafter referred to as “Pandey”).

Regarding claim 23, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal and Sinha does not teach refining the training features and the real-time features by interpolating one or more missing values in the training features and the real-time features before training the classifier. However, Pandey does teach: refining the training features and the real-time features by interpolating one or more missing values in the training features and the real-time features before training the classifier (Pandey, e.g., p. 5, “Estimate missing values: If only a reasonable percentage of values are missing, then we can also run simple interpolation methods to fill in those values. However, most common method of dealing with missing values is by filling them in with the mean, median or mode value of the respective feature.” See also, e.g., pp. 11-12, describing that model training is done subsequent to performing data preprocessing) for the purpose of providing a more complete set of training data (Pandey, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal and Sinha to provide for refining the training features and the real-time features by interpolating one or more missing values in the training features and the real-time features before training the classifier because the disclosure of Pandey shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for refining the training features and the real-time features by interpolating one or more missing values in the training features and the real-time features before training the classifier for the purpose of providing a more complete set of training data (Pandey, Id.).

Claim 33 is rejected for the reasons given in the rejection of claim 23 above.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal and Sinha, and in further view of McClymont, Jr., Scott, U.S. 2021/0136097 A1 (hereinafter referred to as “McClymont”).

Regarding claim 24, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal and Sinha does not teach refining the training features and the real-time features by aggregating multiple instances of a resource type for the application into one feature in the training features and the real-time features before training the classifier. However, McClymont does teach: refining the training features and the real-time features by aggregating multiple instances of a resource type for the application into one feature in the training features and the real-time features before training the classifier (McClymont,, e.g., ¶13, “security platform 115 may receive log data … my include … hardware utilized by the containers … security platform 115 may periodically receive the log data, may continuously receive the log data …” ¶25 further describes “hardware utilized by the particular container to provide an application or a service to the particular user device 105 …” See also, e.g., ¶15, “when aggregating the log data to generate the aggregated log data, security platform 115 may utilize a time aggregation technique or a spatial aggregation technique … A time aggregation technique may include aggregating a time series (e.g., a collection of values observed during a given time period at some frequency) of data, such as the log data … Spatial aggregation is the aggregation of all data points for a group of resources over a specified time period (e.g., a granularity). A result of spatial aggregation is one data point that reflects a statistical view of the collected and aggregated data points (e.g., an average, a minimum, a maximum, a sum, a count, and/or the like).” See also, e.g., ¶17, “machine learning models may include classification models …” See also, e.g., ¶19, “security platform 115 may train the machine learning models using, for example, an unsupervised training procedure and based on the aggregated log data …” See also, e.g., ¶65, “In some implementations, when performing the one or more actions, process 400 may include … retraining the one or more machine learning models based on the anomaly …” Examiner’s note: log data may include hardware resource consumption based on user access to a container. A spatial aggregation may be performed on multiple instances of a resource type (i.e., multiple instances of a logged observation for a particular hardware utilization) into one feature (i.e., a spatial aggregation resulting in one data point representing a statistical view of the data points) before training the classifier (i.e. the classification model). Aggregation of the log data happens prior to training the machine learning model (see FIG. 4 and steps 420 and 430) and prior to retraining the model using real-time data (see FIG. 4 and steps 440, 450 and 460)) for the purpose of reducing the resource burden required for machine learning model training and use (McClymont, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal and Sinha to provide for refining the training features and the real-time features by aggregating multiple instances of a resource type for the application into one feature in the training features and the real-time features before training the classifier because the disclosure of McClymont shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for refining the training features and the real-time features by aggregating multiple instances of a resource type for the application into one feature in the training features and the real-time features before training the classifier for the purpose of reducing the resource burden required for machine learning model training and use (McClymont, Id.).

Claim 34 is rejected for the reasons given in the rejection of claim 24 above.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal and Sinha, and in further view of Guo Y, Liu S, Li Z, Shang X. BCDForest: a boosting cascade deep forest model towards the classification of cancer subtypes based on gene expression data. BMC Bioinformatics. 2018;19(Suppl 5):118. Published 2018 Apr 11. doi:10.1186/s12859-018-2095-4 (hereinafter referred to as “Guo”).

Regarding claim 25, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal and Sinha does not teach refining the training features and the real-time features by using multi-grain scanning of the training features and the real-time features to create new features for training the classifier. However, Guo does teach: refining the training features and the real- time features by using multi-grain scanning of the training features and the real-time features to create new features for training the classifier (Guo et al., e.g., pp. 4-5, “Inspired by deep neural network in handling feature relationships, cascade forest employs multi-grained scanning strategy, a sliding window based approach, to extract local features by scanning raw input to generate a series of local low-dimensional feature vectors, and then train a series of forests by using those low-dimensional vectors to obtain class distributions of input vectors.” Examiner’s note: Guo makes no distinction between training and real-time features, and is therefore interpreted as applicable to both feature sets) for the purpose of reducing the size of data sets input into various model training (Guo, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal and Sinha to provide for refining the training features and the real-time features by using multi-grain scanning of the training features and the real-time features to create new features for training the classifier because the disclosure of Guo shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for refining the training features and the real-time features by using multi-grain scanning of the training features and the real-time features to create new features for training the classifier for the purpose of reducing the size of data sets input into various model training (Guo, Id.).

Claim 35 is rejected for the reasons given in the rejection of claim 25 above.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal and Sinha, and in further view of Cohen et al., U.S. 2019/0121337 A1 (hereinafter referred to as “Cohen”).

Regarding claim 26, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal and Sinha does not teach refining the training features and the real-time features by normalizing the training features and the real-time features before training the classifier. However, Cohen does teach: refining the training features and the real- time features by normalizing the training features and the real-time features before training the classifier (Cohen, e.g., ¶¶89-94, ''Accumulating raw rear time environmental data … from multiple private client modules ... The data preprocessing module 1200: Extracting normalized power consumption data, thus eliminating artifacts. temporary fluctuations, and environmental influences on the monitored data … Producing various failure indications for a probable system failure or inefficient operation ... ") for the purpose of simplifying the data used in training and utilizing one or more machine learning models (Cohen, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal and Sinha to provide for refining the training features and the real-time features by normalizing the training features and the real-time features before training the classifier because the disclosure of Cohen shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for refining the training features and the real-time features by normalizing the training features and the real-time features before training the classifier for the purpose of simplifying the data used in training and utilizing one or more machine learning models (Cohen, Id.).

Claim 36 is rejected for the reasons given in the rejection of claim 26 above.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal and Sinha, and in further view of Vongkulbhisal et al., U.S. 2021/0034985 A1 (hereinafter referred to as “Vongkulbhisal”) and Cantu-Paz et al., U.S. 2003/0204508 A1 (hereinafter referred to as “Cantu-Paz”).

Regarding claim 27, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal and Sinha does not teach training an ensemble of local classifiers in the classifier, each local classifier adapted for the real-time features associated with a respective subset of resources upon which the application runs. However, Vongkulbhisal does teach: training an ensemble of local classifiers in the classifier, each local classifier adapted for the real-time features associated with a respective subset of resources upon which the application runs (Vongkulbhisal, e.g., FIG. 1; see also, e.g., ¶41, “Each individual classifier may be any one of known classification models … each individual classifier may not be limited to a single classification model, and may be an ensemble of plural classification models.” Examiner’s note: while the features of Vongkulbhisal represent the probability of an image belonging to a target class, Jayachandran and Kayal, cited above with respect to claim 1 and incorporated herein, disclose the classification of real-time faults based on features. Vongkulbhisal is additionally cited to show that it was known to a person of ordinary skill in the art that an ensemble classifier combining a plurality of individual classifiers can be used in order to perform a classification task) for the purpose of providing a more accurate model output utilizing an ensemble of models (Vongkulbhisal, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal and Sinha to provide for training an ensemble of local classifiers in the classifier, each local classifier adapted for the real-time features associated with a respective subset of resources upon which the application runs because the disclosure of Vongkulbhisal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for training an ensemble of local classifiers in the classifier, each local classifier adapted for the real-time features associated with a respective subset of resources upon which the application runs for the purpose of providing a more accurate model output utilizing an ensemble of models (Vongkulbhisal, Id.).
	Jayachandran and Kayal in view of Sinha and Vongkulbhisal do not teach obtaining the likely cause in response to a classification vote among the local classifiers. However, Cantu-Paz does teach: obtaining the likely cause in response to a classification vote among the local classifiers (Cantu-Paz, e.g., ¶29, “Since [evolutionary algorithms] are stochastic algorithms, they produce a different tree every time that they are run on the same data set. These trees can be easily combined into ensembles where the classification of an example is determined by the (possibly weighted) vote of all the trees. It is well known that ensembles of classifiers usually have a lower error rate than single classifiers.” Examiner’s note: as above, while Cantu-Paz is directed to pattern recognition in data mining, Jayachandran and Kayal, cited above with respect to claim 1 and incorporated herein, disclose the classification of real-time faults based on features. Cantu-Paz is additionally cited to show that it was known to a person of ordinary skill in the art that a vote among an ensemble of classifiers produces a more accurate classification result) for the purpose of producing a more accurate classification result (Cantu-Paz, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran and Kayal in view of Sinha and Vongkulbhisal to provide for obtaining the likely cause in response to a classification vote among the local classifiers because the disclosure of Cantu-Paz shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for obtaining the likely cause in response to a classification vote among the local classifiers for the purpose of producing a more accurate classification result (Cantu-Paz, Id.).

Claim 37 is rejected for the reasons given in the rejection of claim 27 above.

Claims 28-29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal and Sinha, and in further view of Sutton et al., U.S. 2020/0184282 A1 (hereinafter referred to as “Sutton”).

Regarding claim 28, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal and Sinha does not teach obtaining a new set of features sampled from the application that pertain one of the predetermined faults and updating the classifier in response to the new set of features. However, Sutton does teach: obtaining a new set of features sampled from the application that pertain to one of the predetermined faults and updating the classifier in response to the new set of features (Sutton, e.g., ¶92, “classification system 100 can process new samples and automatically determine whether individual new samples belong to a learned class or a new class of the CNN, create each determined new class, add the individual new samples to an appropriate learned or new class, retrain the CNN with each new class that is added, and optionally update a taxonomy that represents the CNN …”) for the purpose of updating the classifier in response to obtaining new feature data (Sutton, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal and Sinha to provide for obtaining a new set of features sampled from the application that pertain one of the predetermined faults and updating the classifier in response to the new set of features because the disclosure of Sutton shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for obtaining a new set of features sampled from the application that pertain one of the predetermined faults and updating the classifier in response to the new set of features for the purpose of updating the classifier in response to obtaining new feature data (Sutton, Id.).

Regarding claim 29, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal and Sinha does not teach obtaining a new set of features sampled from the application that pertain a new fault discovered in the application and updating the classifier in response to the new set of features. However, Sutton does teach: obtaining a new set of features sampled from the application that pertain to a new fault discovered in the application and updating the classifier in response to the new set of features (Sutton, e.g., ¶92, “classification system 100 can process new samples and automatically determine whether individual new samples belong to a learned class or a new class of the CNN, create each determined new class, add the individual new samples to an appropriate learned or new class, retrain the CNN with each new class that is added, and optionally update a taxonomy that represents the CNN …”) for the purpose of updating the classifier in response to obtaining new feature data (Sutton, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal and Sinha to provide for obtaining a new set of features sampled from the application that pertain a new fault discovered in the application and updating the classifier in response to the new set of features because the disclosure of Sutton shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for obtaining a new set of features sampled from the application that pertain a new fault discovered in the application and updating the classifier in response to the new set of features for the purpose of updating the classifier in response to obtaining new feature data (Sutton, Id.).

Claims 38-39 are rejected for the reasons given in the rejection of claims 28-29 above.

Response to Arguments
In the Remarks, Applicant Argues: (1) Jayachandran “discloses a diagnosis stage that uses expert knowledge that is applied through standardized fault signatures … abnormalities are classified based on the expert knowledge … modeling/training occurs after the application normal behavior and abnormal behavior have been detected/determined. Thus, the disclosure of Jayachandran contrasts with the claim language that recites ‘a previous injection of a series of the predetermined faults …” (Resp. at 7-8).
	Examiner’s Response: Applicants correctly state that Jayachandran does not teach the portion of the claim reading “a previous injection of a series of the predetermined faults …” as Examiner has instead cited to Kayal to teach this portion of the claim. Examiner does note that Jayachandran discloses a three-step process: (1) potential symptoms of anomalous behavior are identified, and events based thereon are generated; (2) correlations to other resources and other VMs running the same application are made; and (3) the diagnosis stage identifies any significant deviations in the correlation values from normal application behavior to classify the fault into one of multiple cloud-related and/or application-related anomalies (see, e.g., ¶22). The problem determination engine performs the correlation step, and identifies anomalies and localizes them to the affected resource(s) and VM(s) (see, e.g., ¶41). After anomalous behavior has been identified, an attempt is made to match these deviations with one or more known fault signatures (see, e.g., ¶45). It is this portion of Jayachandran which applies to the obtaining of real-time features from the application when real users experience the problem, and obtaining a likely cause of the problem by applying the real-time features to a classifier pre-trained for recognizing a set of predetermined faults that pertain to resources underlying the application and that may occur in the application. In Jayachandran, the classifier is pre-trained with expert knowledge. That the classifier may be pre-trained in other ways is disclosed in Kayal.
	In view of the foregoing, Examiner is not persuaded that Jayachandran fails to teach the claim limitations for which it is cited as disclosing.

	(2) “The [AI] modeling and training disclosed by Kayal is for use in ‘failure testing’ by selecting and running stress, load and failure injection tests … Kayal is being cited to teach use of AI to perform the testing, or pre-training, process where the loads are intended to cause failure. In contrast, the claims recite the pre-training as part of the mechanism to train the classifier, which occurs earlier in the diagnostic process and determines conditions under which failure may occur for multiple application resources and over multiple time windows … nothing in Kayal can teach or suggest the use of AI modeling/ML processing as a pre-training mechanism … for use to train a classifier that will be applied to real-time features and real user input” (Resp. at 8).
	Examiner’s Response: Kayal teaches an iterative learning process; that is, “The results of this testing can be stored and used for future classification and failure model building …” (see, e.g., 12:40-47). The testing comprises “targeted fault-injection scripts based on the failure model …” (see, e.g., 12:27-30). The “data collector 222 can collect load and failure injection test results …” (see, e.g., 12:44-47). Further, the “results analyzer 226 can use these logged calls to generate the report 120 indicating which <operating condition, failure possibility> hypotheses were true … and which … hypotheses were false …” (see, e.g., 10:29-35). “The failure model generator 224 can look at historical data in the data repository 230 … to determine what types of failures have been experienced by one or more other microservices … This can include analyzing [KPI] and resource usage of these similar microservices under different traffic and load profiles to determine specific events that may cause particular performance issues with this microservice …” 
Overall, therefore, “framework 300 can allow users to run experiments on a software system or particular microservice by injecting specific failure mode into their hosts …” (see, e.g., 8:31-35). This can be performed at least via simulation (see, e.g., 4:26-32) or emulation (see, e.g., 4:55-58). The results of these experiments are collected and stored, and that information is used to build and refine the failure model. 
That is, Kayal discloses a classifier (failure model + similarities detector using fault signatures to classify faults) pre-trained for recognizing a set of predetermined faults that pertain to resources underlying the application and that may occur in the application (<operating condition, failure possibility>) based on an injection of a series of the predetermined faults into the application (the pre-determination being based on the findings of the ML similarities detector and a hypothesis of the particular faults that will be likely to occur) while a set of simulated user accesses providing at least simulated user inputs were applied to the application (fault-injection tests include load tests, which are known in the art as simulating user behaviors under an estimated real-time load) and while a set of training features for training the classifier were sampled from the application (collecting the results of the tests, including determining whether the hypotheses were validated or not) in a development environment (the user of Kayal may be a developer and have the AI failure model agent locally stored), wherein the set of training features comprise training features for a plurality of different application resources (KPI and microservice resource usage under different traffic and load conditions). The model is pre-trained in that it is trained and refined prior to its use in aiding to classify a set of faults in a next microservice to be tested. That the training and sampling additionally include time windows is disclosed by citation to additional reference Sinha.
In view of the foregoing, Examiner is not persuaded that Kayal fails to teach the asserted limitations of claims 20 and 30.

	(3) Regarding claims 21-22 and 31-32, Lekivetz “provides an interface to received weighting factors and does not generate correlations as recited in the claims” (Resp. at 9, citing Lekivetz at FIG. 19 and 40:41-52).
	Examiner’s Response: As discussed more fully above with respect to the rejections of claims 21-22 and 31-32, Lekivetz at FIG. 19, element 1922, discloses a ranked list of the conditions (i.e. faults) that likely resulted in a particular failure. A correlation may refer to a relation or degree of relation; Lekivetz provides a ranked list of most likely, second most likely, and third most likely causes of the failure. Further, Lekivetz at FIG. 14 and 32:13-49 and FIGs. 16A-17G and 34:11-40:11, provides a more complete description of a process for probabilistically determining cause likelihoods. Accordingly, Examiner is not persuaded that Lekivetz fails to teach the limitations of claims 21-22 and 31-32.
 
	(4) Regarding claims 24 and 34, McClymont “appears to disclose aggregation techniques for data reduction purposes to be used for clustering or classification … Thus, McClymont does not teach or suggest: ‘aggregating multiple instances of a resource type for the application into one feature in the training features and the real-time features before training the classifier’ as recited in the claims (Resp. at 10, citing McClymont at ¶15).
	Examiner’s Response: As noted in more detail in the rejections of claims 24 and 34 above, the invention of McClymont receives log data including information about hardware resources utilized in order to provide an application or service to a user, then aggregates the log data including in one embodiment performing spatial aggregation, reducing a time series of values to a single representative statistical data point. This aggregated log data is used to train a machine learning model, such as a classifier. During real-time execution, additional log data is received and aggregated. This newly aggregated log data may be used to both identify a potential anomaly, and further used to retrain the machine learning model, such as the classification model. Accordingly, Examiner is not persuaded that McClymont fails to disclose the asserted claim limitations.

	(5) Withdrawal of the above-referenced claims on the asserted bases is requested. Withdrawal of the rejections of the remaining claims is requested based at least on their dependence from independent claims 20 and 30 (Resp. at 9-12).
	Examiner’s Response: In view of the foregoing responses, and in further view of the reliance on those previous arguments with respect to the remaining claims, Examiner maintains and relies upon the additional reasoning provided above in the rejections of those remaining claims. Further, in view of the amendments, Examiner relies additionally on Sinha, and maintains the rejections under the new grounds set forth in full above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Bliley et al., U.S. 6,622,264 B1, teaches systems and methods for downloading new fault data and retrieving historical fault data, performing a comparison of the new and historical fault data, classifying a fault as active or inactive, and determining an appropriate repair action for active faults;
G. Bronevetsky, I. Laguna, B. R. de Supinski and S. Bagchi, "Automatic fault characterization via abnormality-enhanced classification," teaches methods for automatic fault characterization by training models on combination of non-faulty runs as well as runs with various types of faults injected, training a supervised classifier on the events' feature vectors, aggregating events from processes into 50ms non-overlapping time windows, and labeling each event as faulty or non-faulty;
C. Ciccotelli, L. Aniello, F. Lombardi, L. Montanari, L. Querzoni and R. Baldoni, "NIRVANA: A Non-intrusive Black-Box Monitoring Framework for Rack-Level Fault Detection," teaches a framework for rack-level fault detection, wherein an ideal set of features to be calculated at runtime is selected, injecting faults into the monitored system in a test environment, collecting the data resulting from the injection testing, training a classifier based on the data, and using the classifier to classify a runtime data set and output a ranking of possible system states based on a probability distribution for one or more faults generated by the classifier;
Fallah et al., W.O. 2021/130486 A1, teaches systems and methods for predicting a future time at which the performance of a sensor would be classified as faulty, comprising selecting and using time-domain features for analysis, collecting data by simulating sensor execution and injecting faults into the system, training a predictive model based on a subset of the collected features from the simulation, and using the trained predictive model to predict a fault;
Halepovic et al., U.S. 2019/0334794 A1, teaches systems and methods for emulating buffer conditions, obtaining at least one measurement of flow and at least one condition, using a learning module to map the condition to the measurement, and training a classifier to predict a buffer condition from a metric;
I. Irrera, M. Vieira and J. Duraes, "Adaptive Failure Prediction for Computer Systems: A Framework and a Case Study," teaches methods for adaptive failure prediction, wherein software fault injection is performed in a virtualization environment with a copy of the target system executing a workload mimicking the operations executed in the original target system, collecting fault data, and using the fault data to train and retrain prediction models;
R. Jia, S. Abdelwahed and A. Erradi, "Towards Proactive Fault Management of Enterprise Systems," teaches methods for automatic fault management of computing systems, including the use of a fault diagnoser, wherein a set of known faults is modeled by the use of simulations with particular faults injected into the system intentionally, an observed parameter set is input into the fault diagnoser in order to estimate the probability that a certain fault condition in the set of fault conditions has occurred;
Levine et al., U.S. 2011/0154109 A1, teaches systems and methods for identifying bugs in a software application, wherein currently executing user instances are monitored, usage patterns are identified and used to generate test matrices, running the test matrices to identify error messages, and correlating the error messages to usage patterns;
McClintic et al., U.S. 2016/0078695 A1, teaches systems and methods for determining the necessity and type of repair to be performed on a remote asset by collecting sensor data (including fault codes) and historical sensor and repair data, wherein logs of fault and operational parameter data are maintained and sampled or aggregated, or limited to a temporal window to a certain period prior to, during and after the logged fault, and determining and classifying a particular repair indicated by the data;
Padidar et al., U.S. 10,423,514 B1, teaches systems and methods for classifying mobile app battery consumption ranges using a trained machine learning model based on simulated app performance;
C. Pham et al., "Failure Diagnosis for Distributed Systems Using Targeted Fault Injection," teaches methods for failure diagnosis, wherein a failure profile database is constructed using data collected from the results of targeted fault injection experiments, and querying the database to determine the top-K nearest faults based on an observed runtime trace;
Roddy et al., U.S. 2003/0055666 A1, teaches systems and methods for collecting historical data indicative of an incipient malfunction in a mobile asset, usage data indicative of ongoing usage of the mobile asset, processing the current usage data relative to historical usage data in order to generate a usage profile and generate a prediction of a failure of the mobile asset and a repair likely to prevent the failure of the mobile asset, wherein weights indicative of a probability the repair will prevent the predicted failure is also provided, and wherein the usage data may be sampled in a window prior to, during and after a fault is detected, and an active fault may be classified by type;
C. Sauvanaud, K. Lazri, M. Kaâniche and K. Kanoun, "Anomaly Detection and Root Cause Localization in Virtual Network Functions," teaches methods for training a classifier by injecting a series of predetermined faults into a distributed VNF, collecting data generated from the injections in order to train machine learning models, such as classifiers, and use the models to characterize anomalous behaviors in runtime systems;
Seigel, Jake, U.S. 2017/0068526 A1, teaches systems and methods for identifying potential problems in an application prior to deploying, including the use of agents to emulate the software and perform mock activities, correlating the data produced by the emulation, and using a machine learning classifier to identify potential problems;
Titonis et al., U.S. 2013/0097706 A1, teaches systems and methods for analyzing mobile applications for anomalous and malicious behavior by acquiring data during execution in an instrumented environment, collecting per-instance and aggregated data, such as that acquired from simulation logs and relating at least to multiple resource consumption, generating feature vectors from the logs, and using machine learning classification methods to identify potentially malicious apps;
Vidal et al., U.S. 2019/0340512 A1, teaches systems and methods for applying machine learning techniques to model test runs of an automated test problem to allow for reliable identification of various types of test behavior, such as determining whether certain classes of test failures represent real failures or test flake; and
A. Vishnu, H. van Dam, N. R. Tallent, D. J. Kerbyson and A. Hoisie, "Fault Modeling of Extreme Scale Applications Using Machine Learning," teaches methods for conducting a fault injection campaign in a large scale system, capturing temporal and spatial aspects of fault signatures and pruning the results to derive an ideal fault signature data set, and uses the data set to train a plurality of predictive machine learning models.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Load and/or stress testing is a type of performance testing that simulates a real-world load on any software, application, or website. As an example, evaluating an airline’s website that will be launching a flight promotion offer and is expecting 10,000+ users at a time. See Altvater, Alexandra, “What is Load Testing? How It Works, Tools, Tutorials, and More,” Stackify, 5 February 2021, last retrieved from https://stackify.com/what-is-load-testing/ on 22 September 2022. This is in particular similar to the example set forth by Applicants: “The training features can be obtained … during which time a set of simulated user accesses 510 are applied to the application 110 … if the application is a payroll application, the simulated user accesses 510 can include simulated payroll data inputs, outputs, reports, etc., for a large number of simulated users …” (Spec. at ¶¶35-36).
        2 Load and/or stress testing is a type of performance testing that simulates a real-world load on any software, application, or website. As an example, evaluating an airline’s website that will be launching a flight promotion offer and is expecting 10,000+ users at a time. See Altvater, Alexandra, “What is Load Testing? How It Works, Tools, Tutorials, and More,” Stackify, 5 February 2021, last retrieved from https://stackify.com/what-is-load-testing/ on 22 September 2022. This is in particular similar to the example set forth by Applicants: “The training features can be obtained … during which time a set of simulated user accesses 510 are applied to the application 110 … if the application is a payroll application, the simulated user accesses 510 can include simulated payroll data inputs, outputs, reports, etc., for a large number of simulated users …” (Spec. at ¶¶35-36).
        3 See, e.g., “correlation,” Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/correlation on 23 September 2022.
        4 See, e.g., “correlation,” Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/correlation on 23 September 2022.